Case 2:19-cr-00452-DBB-CMR Document 51 Filed 08/28/20 PageID.254 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH

UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                    ORDER CONTINUING TRIAL AND
              Plaintiff,                             EXCLUDING TIME UNDER THE
                                                         SPEEDY TRIAL ACT
       vs.
                                                          Case No. 2:19-cr-00452-DBB
FREDY ELISEA-BARRIGA and
ALEXANDER ALMENDARES,
                                                             Judge David B. Barlow
              Defendants.

        This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is

 entered in response to the outbreak of the Coronavirus Disease (COVID-19) in the District

 of Utah.

        On March 13, 2020, a National Emergency was declared in response to the nationwide

 outbreak, which the World Health Organization has declared a global pandemic. The numbers

 of confirmed COVID-19 cases and deaths within the United States continue to be very high.

 The United States has more COVID-19 cases than any other country.

        The Centers for Disease Control and Prevention (CDC) has issued guidance to combat

 the spread of COVID-19 and to promote the health and well-being of the nation. This

 guidance includes recommendations that all Americans avoid close contact with others (i.e.,

 being within six feet), among other things. Despite this guidance, the CDC continues to

 report many thousands of new COVID-19 cases in the United States each day. And available

 evidence suggests there is difficulty in accurately tracking the spread of COVID-19 because

 many cases go undetected due to varying degrees of symptoms and a lack of available testing.


                                               1
Case 2:19-cr-00452-DBB-CMR Document 51 Filed 08/28/20 PageID.255 Page 2 of 5




           In Utah, Governor Gary Herbert recently declared a new state of emergency on

    August 20, 2020, and while restrictions have been imposed and relaxed, new daily cases of

    COVID-19 in Utah continue at concerning numbers. COVID-19 continues to be a risk to the

    general public, particularly when engaged in group activities in small spaces. Persons who are

    older, immunocompromised or who suffer from certain medical conditions—many of which

    are common—are particularly at risk.

           Additionally, the Court has issued several General Court Orders in response to

    the outbreak of COVID-19 in the District of Utah.

       •   General Order 20-008 placed restrictions on visitors to the District’s courthouse
           effective March 12, 2020, until further order.

       •   General Order 20-009 postponed most civil and criminal proceedings, and
           included findings and conclusions for an “ends of justice” exclusion of time
           under the Speedy Trial Act 1 for all criminal cases in the District from March 16,
           2020, through May 1, 2020.

       •   General Order 20-010 modified court operations for some criminal proceedings
           and offender supervision effective March 23, 2020, until further order.

       •   General Order 20-011 expanded video and teleconferencing capabilities for many
           criminal proceedings under the Coronavirus Aid, Relief, and Economic Security
           Act effective March 31, 2020, and continuing for 90 days.

       •   General Order 20-012 extended the postponement of most civil and criminal
           proceedings to June 15, 2020 and included findings and conclusions for an “ends of
           justice” exclusion of time under the Speedy Trial Act 2 for all criminal cases through
           June 15, 2020.
       •   General Order 20-017 extended the postponement of most civil and criminal
           proceedings to August 1, 2020 and included findings and conclusions for an “ends of
           justice” exclusion of time under the Speedy Trial Act 3 for all criminal cases through
           August 1, 2020.


1
  18 U.S.C. § 3161(h)(7)(A).
2
  Id.
3
  Id.

                                                   2
Case 2:19-cr-00452-DBB-CMR Document 51 Filed 08/28/20 PageID.256 Page 3 of 5




        •    General Order 20-020 renewed findings made in General Order 20-011 and extended
             for up to 90 additional days – through October 8, 2020 – the authorizations made under
             the CARES Act for expanded video and teleconferencing capabilities in many criminal
             cases.

        •    General Order 20-021 generally continued the status quo throughout the Court and
             extended relevant deadlines through September 1, 2020. It also describes the Court’s
             four phase reopening plan and the gating criteria.

        •    General Order 20-026 provided for resumed in-person proceedings at the discretion of
             individual judges in critical cases, but extended the postponement of civil and criminal
             jury trials to October 1, 2020. It also included findings and conclusions for an “ends of
             justice” exclusion of time under the Speedy Trial Act for all criminal cases through
             October 1, 2020.

             An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and

    “was meant to be a rarely used tool for those cases demanding more flexible treatment.” 4

    However, based on the ongoing nature of the COVID-19 outbreak in the District, the effect of

    national and local public health recommendations and directives, and the findings and

    conclusions in General Orders 20-009 through 20-012, 20-017, 20-020, 20-021, and 20-026, it

    is necessary and appropriate to continue trial in this case and exclude time under the Speedy

    Trial Act. The high number of COVID-19 cases and deaths nationally, and in Utah, demand

    modifications in court practices to protect the public health. Courts and court operations are

    necessarily social operations, involving many people.

            The need to protect the health of the public during a deadly pandemic outweighs the

    rights of Defendant and the public to a speedy trial. Moreover, there is a significantly

    reduced ability to obtain an adequate spectrum of jurors and available counsel, witnesses,



4
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).


                                                     3
Case 2:19-cr-00452-DBB-CMR Document 51 Filed 08/28/20 PageID.257 Page 4 of 5




    and court personnel to be present in the courtroom for trial. Empaneling a jury, conducting a

    trial, and arranging jury deliberations, with due regard for health and safety, considering the

    broad spectrum of participants and their contacts outside the court, is not currently possible

    in the physical facilities available to the court. Long exposure in confined spaces, which is

    inherent in trial, increases risk of infection. Video and audio conferencing, used for hearings,

    are not available for trials. Counsel’s ability to adequately prepare for trial, including

    locating and consulting with witnesses, and defense counsel’s ability to confer with

    Defendant, under these circumstances is also greatly reduced.

           A failure to continue trial under these circumstances would result in a miscarriage of

    justice 5 and would deny counsel for the government and Defendant the reasonable time

    necessary for effective preparation, taking into account the exercise of due diligence. 6

    Therefore, the ends of justice served by such a continuance outweigh the best interests of the

    public and Defendant in a speedy trial. 7 This continuance is not predicated on general

    congestion of the court’s calendar or lack of diligent preparation by counsel. 8

                                                ORDER

          IT IS HEREBY ORDERED that the 3-day jury trial previously scheduled to begin on

September 25, 2020 is continued to the 4th day of December, 2020 at 9:00 a.m. Accordingly, the

time from the entry of General Order 20-009, March 16, 2020, and the new trial date is excluded

from Defendant’s speedy trial computation for good cause.




5
  18 U.S.C. § 3161(h)(7)(B)(i).
6
  Id. § 3161(h)(7)(B)(iv).
7
  Id. § 3161(h)(7)(A).
8
  Id. § 3161(h)(7)(C).

                                                     4
Case 2:19-cr-00452-DBB-CMR Document 51 Filed 08/28/20 PageID.258 Page 5 of 5




       SO ORDERED this 28th day of August, 2020.

                                                   BY THE COURT:



                                                   ______________________________
                                                   David B. Barlow
                                                   United States District Court Judge




                                          5
